DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Fig 2) reading on claims 1-12, 14-19 and 21 in the reply filed on 9/16/2022 is acknowledged. Claims 13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Optical analyzer assembly in claims 1, 5-8, 11, 17 and 19.
Plasma generator in claims 4 and 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The optical analyzer assembly will be interpreted as a detector/sensor/imager that detects light, e.g. photodetector. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 8, 10-12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claims 4 and 10] Based on the 112, 6th interpretation of “plasma generator”, the examiner contends that the specification lack adequate description regarding the corresponding structure and therefore fails the written description requirement, as detailed in MPEP 2181.
Furthermore, regardless of whether or not the term “plasma generator” is interpreted under 112, 6th, it remains a functional limitation that defines a structural element/device by what it does not what it is.  MPEP 2163 makes it clear that “an invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.”  Similarly, “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved”.  The specification lacks any mention/details/discussion related to what this “plasma generator” is, in terms of its structure.  Therefore, the examiner contends that there lacks adequate written description for this term. 
Applicant is reminded that "[A]pparatus claims cover what a device is, not what a device does." (MPEP 2114). 
[Claims 8 and 17] These claims recite “optically detecting potential damage to the light guide”.  First, this is a functional limitation of the optical detector and the specification fails to describe how this is achieved.  Specifically, the specification and claims make a distinction between failure and potential damage.  While detection of failure of an optical fiber is common and well-known within the art, it is unclear 1. What the distinction is between failure and potential damage and 2. How potential damage is detected as compared to failure.  Furthermore, “potential” damage implies that damage has not yet occurred, i.e. it predicts damage before it actually occurs.  It is completely unclear from the specification how a detector would predict damage (with no actual damage having occurred).  Based on the lack of discussion related to detection of potential damage, the examiner contends this limitation fails the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 10-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 4 and 10] Based on the 112, 6th interpretation of “plasma generator” and the lack of explanation within the specification related to its “corresponding structure”, the scope of this claim limitation cannot be determined, as it is unclear what structural element(s) (and equivalents thereof) are encompassed by this term.  
Furthermore, regardless of whether or not this term is interpreted under 112, 6th, the examiner contends that it is indefinite, as this is a purely functional term that describes what it does, i.e. generates plasma, but it is not clear what structural components/configuration is responsible for this function; see MPEP 2173.05(g).   Specifically, it is well understood within the art and disclosed in applicant’s own specification that ultra-short pulses of light interact with the balloon fluid to cause plasma formation (“the light source 124 of the catheter system 100 can be configured to provide sub-millisecond pulses of light from the light source 124, along the light guides 122A, to a location within the balloon interior 146 of the balloon 104, thereby inducing plasma formation in the balloon fluid 132 within the balloon interior 146 of the balloon 104.”).  However, what applicant is seemingly claiming/disclosing in relation to the “plasma generator” is a separate structural element (264, Fig. 2) located at the end of the fiber that generates the plasma.  Based on the lack of discussion within the specification as to what this structure actually is, the examiner contends that the claim is indefinite. 
[Claims 8 and 17] The limitation “optically detecting potential damage to the light guide” is indefinite.  Specifically, it’s unclear what is meant by potential damage in the context of the claims and the specification.  For example, does potential damage preclude that actual damage has already occurred, i.e. it predicts that damage could/may occur, but has not yet occurred?  Furthermore, the claims and specification make a distinction between failure and potential damage, but it’s unclear what the difference is between failure and potential damage.  Especially considering applicant’s own specification states “the present invention detects any noted failures within the catheter system 100, e.g., breaking of, damage to, or failure of the light guide”.  Based on this damage is a type of failure, so it’s unclear how to interpret “potential damage” as compared to “failure”.  For examination purposes, the examiner contends that if a prior art reference teaches detecting “failure” this encompasses potential damage. 
[Claim 12] There is insufficient antecedent basis for “the photodetector” in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0257641 to Hastings.
[Claims 1 and 16] A method for treating a treatment site within or adjacent to a vessel wall or a heart valve (renal artery 12; Fig. 3A and 4), the method comprising the steps of: 
generating light energy with a light source (via light source(s) 54a/54b; Pars 0092 and 0094); 
positioning a balloon substantially adjacent to the treatment site (stabilizing arrangement 55, Fig. 6 or balloon 64, Figs. 8, 13-14 and 32), the balloon having a balloon wall that defines a balloon interior that receives a balloon fluid (“The balloon 64 can be filled with a fluid” Par 0110 OR “The balloon 64 incorporates a fluid pouch, bladder or channel (referred to as fluid vessel 260)”, Par 0211, Fig. 32); 
receiving the light energy from the light source with a light guide at a guide proximal end (optical fiber/coupling 56, Fig. 6, Par 0094 OR optical fiber 92, Figs. 11-18, Par 0139); 
guiding the light energy with the light guide in a first direction from the guide proximal end toward a guide distal end that is positioned within the balloon interior (inherently the light travels from the light source, through the optical fiber, exiting out the distal end of the fiber (95) which is positioned within the balloon (64) and is directed through the balloon and towards the tissue; Figs. 13-14); and 
optically analyzing with an optical analyzer assembly (detector 57 or 160, specifically photodetector; Pars 0093 and 0137) light energy from the light guide, wherein the light energy that is analyzed moves in a second direction that is opposite the first direction (“backreflected” and “returning” light is detected by detector 57/160, Pars 0093 and 0137.  Clearly, this “backreflected” and “returning” light indicates a second/opposite direction than the initial treatment light.  In fact, applicant discloses the same exact “returning energy beam”).
[Claim 2] Hastings discloses positioning the balloon by providing the balloon fluid into the interior to expand the balloon (Pars 0106, 0108-110, 0148 and 0151, particular emphasis on Pars 0110 and 0151)
[Claim 3] Hastings discloses a pulsed laser (Pars 0016 and 0127-131) and delivering this pulsed optical energy into the fluid contained within the balloon, specifically the fluid within the fluid vessel (261, Fig. 32) to induce plasma generation (“cavitation bubble” Pars 0212 and 0189)
[Claims 14 and 15] Hastings discloses a pulsed laser (Pars 0127-131), specifically an infrared laser (Nd:YLF and TI:sapphire are known infrared lasers, Par 0131; see also Pars 0143 and 0197)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0257641 to Hastings.
[Claim 4] Based on the 112 issues related to “plasma generator”, the examiner interprets the mirror (81, Fig. 11), prism (85, Fig. 12) and/or lens (89, Fig. 12) as a plasma generator, as they all serve to direct/focus the laser light to the desired target to generate plasma.   Furthermore, the embodiment shown in Fig. 32, clearly directs the laser beam into the fluid located within the balloon interior (261) in order to generate plasma, i.e. cavitation bubbles (Pars 0211-212).  However, it is not clear from the disclosure of Hastings if the embodiment shown in Fig. 32 includes the plasma generator, i.e. optical elements (mirror, prism and/or lens) at the distal end of the optical fiber (92), to direct the pulsed light into the fluid.  Therefore, the examiner contends that this would be obvious to include the plasma generators (as shown/described in relation to Figs. 11-12) in the embodiment shown in Fig. 32 as a known way to effectively focus/direct light to a target in order to generate plasma. 
[Claims 5, 6 and 17] Hastings discloses monitoring the size and location of a cavitation bubble “using imaging providing by the phototherapy unit” (Pars 0216 and 0093).  It is well understood that a cavitation bubble is the result of plasma formation (Par 0189 and applicant’s specification which discusses “plasma-induced bubbles”).  The examiner contends that in order to determine size and location of such a bubble, detection of whether or not plasma generation occurs inherently has to take place.  However, it is noted that the discussion of monitoring bubble size/location is in relation to a target within tissue (outside the balloon; Fig. 34).  Therefore, Hastings fails to explicitly teach detecting whether or not plasma generation occurred in the balloon fluid, as this detection/monitoring is no specifically discussed in relation to the embodiment shown/described in Fig. 32.  However, since the embodiment where plasma is generated inside the balloon fluid (Fig. 32) is also concerned with the formation of cavitation bubbles, it would be obvious to include such monitoring/detection of the size/location of the bubbles in this embodiment (Fig. 32) for the same reasons its desired in the other embodiment (Fig. 34), specifically to control the growth and direction of the bubble formation. 
[Claim 10] Regarding the “pulse generator”, the examiner contends that any pulsed laser/light source inherently include a pulse generator, as seeming this “pulse generator” encompasses any means in which a pulse is generated.  Therefore, if the light source generates pulses it must have a pulse generator. 
Regarding the “plasma generator”, as explained in relation to claim 4 (above), Hastings teaches a plasma generator (mirror, lens, prism) at the distal end of the fiber, but this plasma generator is not necessarily included in the embodiment shown/described in Fig. 32 (where the plasma is generated within the balloon fluid). It would be obvious to include the plasma generators (as shown/described in relation to Figs. 11-12) in the embodiment shown in Fig. 32 as a known way to effectively focus/direct light to a target in order to generate plasma. 
[Claim 18] As detailed above, in relation to claims 14 and 16, Hastings discloses a laser source and an optical fiber. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings as applied to claim  above, and further in view of US 2002/0045811 to Kittrell.
Hastings is discussed above, but fails to explicitly teach detecting potential damage or failure of an optical fiber.  In the same field of endeavor, specifically laser surgery, Kittrell (Fig. 21) teaches detecting return light (95) through an optical fiber (20) via a photodetector (64) to determine failure of the optical fiber (Par 0111).  Based on the 112 issues (discussed above), the examiner contends that the “failure” disclosed by Kittrell includes/encompasses “potential damage”.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Hastings to detect failure and/or potential damage of optical fibers, as taught by Kittrell, as a known way to protect the patient in the event of failure of the fiber optics (Abstract of Kittrell). 

Claims 9, 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings as applied to claims 1, 10 and 17 above, and further in view of 6,538,739 to Visuri et al.
[Claim 9] Hastings explicitly discloses detecting “return” and “backreflected” light, as well as an optical fiber (92) that delivers the light to the target.  This seemingly implies that the “return” and “backreflected” light would travel back through the optical fiber to the photodetector (57 or 160).  However, Hastings is silent regarding the path of the return/backreflected light.  However, in the same field of endeavor, Visuri teaches a similar laser surgical device that is specifically concerned with detection of resulting gas bubbles (Abstract).  Visuri makes it clear that the same optical fiber (18, Fig. 1) that delivers the laser radiation to the target (medium, Fig. 1) also transmits the return light to the detector (30, Fig. 1); See Col 3, line 44 to Col 4, line 5.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Hastings so that the optical fiber (92) also transmits the return/backreflected light to the detector, as this is a commonly known and used configuration, as taught by Visuri. 
Regarding the “the light energy being emitted from the plasma that is generated in the balloon fluid within the balloon interior” limitation, it is noted that Hastings explicitly teaches an embodiment (Fig. 32) where the plasma is generated/formed in the fluid within the balloon, but it’s not entirely clear if there exists a detector that receives “return” or “backreflected” light in this specific embodiment.  The examiner contends that it would be obvious to incorporate the detector (57 or 160) that receives back-reflected/return light in the specific embodiment taught in Fig. 32.  For the same reasons a detector is beneficial in the other embodiments, it would be useful/beneficial in the embodiment where plasma is generated within the balloon fluid. 
[Claims 11 and 19] As discussed in relation to claim 9, the combination of Hastings and Visuri discloses guiding return light through the same optical fiber that directs light to the target. Regarding “optically analyzing the returning energy beam with the optical analyzer assembly to determine whether plasma generation has occurred in the balloon fluid within the balloon interior”, as discussed in relation to claims 5 and 6 above, Hastings specifically discloses detecting presence, e.g. size/location, of cavitation bubbles, but it’s not clear if this is accomplished in the embodiment where cavitation bubbles are formed in the balloon fluid (Fig. 32).  However, since the embodiment where plasma is generated inside the balloon fluid (Fig. 32) is also concerned with the formation of cavitation bubbles, it would be obvious to include such monitoring/detection of the presence/size/location of the bubbles in this embodiment (Fig. 32) for the same reasons its desired in the other embodiment (Fig. 34), specifically to control the growth and direction of the bubble formation.
[Claim 12] Visuri discloses receiving the returning energy beam with a beamsplitter (14) and directing at least a portion of the returning energy beam onto the photodetector (30) with the beamsplitter (Fig. 1; Col 4, lines 6 to 37).  It would have been obvious to one of ordinary skill in the art to modify Hastings to include the configuration of fiber, beamsplitter and photodetector, taught by Visuri, as a known and used configuration to determine presence/size/location of a plasma/cavitation bubble. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings as applied to claim 1 above, and further in view of US 2017/0265942 to Grace.
Hastings is discussed above, but fails to explicitly teach a drug-eluting balloon. In the same field of endeavor, Grace discloses the use of a drug-eluting balloon (Par 0009).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the balloon of Hastings to be a drug-eluting balloon, as taught by Grace, as this is a commonly known and used type of balloon in similar devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792